Citation Nr: 0608217	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a disability manifested by memory loss (on a 
direct basis).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for a disability 
manifested by memory loss (on a direct basis) had not been 
received.  

In May 2003, the veteran filed a notice of disagreement with 
the denial of the new and material issue.  In an August 2003 
statement of the case (SOC), the RO determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a disability manifested by 
memory loss (on a direct basis) had been received.  The RO 
reopened this previously denied claim but denied the de novo 
issue of entitlement to service connection for a disability 
manifested by memory loss (on a direct basis).  In February 
2004, the decision review officer (DRO) who had conducted a 
November 2003 personal hearing also denied the de novo claim.  

Although the RO has reopened the previously denied claim for 
service connection for a disability manifested by memory loss 
(on a direct basis), the Board is required to address that 
particular issue (e.g., the new and material claim) in the 
first instance.  The Board has the jurisdiction to address a 
new and material issue and to reach the underlying de novo 
claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that the 
RO in the present case has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for a 
disability manifested by memory loss has been received, the 
Board will proceed, in the following decision, to adjudicate 
this new and material issue in the first instance.  

Moreover, in the substantive appeal which was received at the 
RO in August 2003, the veteran asserted that his memory loss 
could also be the result of his post-traumatic stress 
disorder (PTSD).  The veteran reiterated these contentions at 
the November 2003 personal hearing.  See, e.g., 2003 hearing 
transcript (2003 T.) at 2, 9.  In the February 2004 
supplemental statement of the case (SSOC), the DRO who 
conducted the personal hearing defined the issue on appeal as 
entitlement to service connection for a disability manifested 
by memory loss, to include as a result of PTSD.  However, the 
DRO did not include in the SSOC the regulation pertinent to a 
secondary service connection claim and did not inform the 
veteran that the grant of service connection for a disability 
manifested by memory loss, as secondary to PTSD, required a 
finding that service connection for PTSD was warranted as 
well as competent evidence that a disability manifested by 
memory loss is "proximately due to or the result of" the 
service-connected PTSD.  See, 38 C.F.R. § 3.310(a).  (The DRO 
appeared simply to adjudicate the issue of entitlement to 
service connection for PTSD.)  Although a December 2003 
letter refers to the veteran's claim for service connection 
for "[m]emory loss secondary to Post-Traumatic Stress 
Disorder," this document also does not inform the veteran of 
the criteria necessary for the grant of the secondary service 
connection claim.  

At an April 2005 personal hearing, the undersigned Veterans 
Law Judge explained to the veteran that, if he wished to 
pursue a claim for service connection for a disability 
manifested by memory loss, as secondary to PTSD, service 
connection for PTSD must be granted.  See, April 2005 hearing 
transcript (2005 T.) at 11.  However, the veteran failed to 
perfect an appeal of the most recent denial of his claim for 
service connection for PTSD by filing a substantive appeal 
after receipt of an SOC in September 2005.  

In any event, the fact remains that the veteran has 
essentially raised an issue of entitlement to service 
connection for a disability manifested by memory loss, 
asserted to be secondary to service-connected disability.  
The RO has not informed the veteran of the criteria and 
evidence necessary for the grant of this issue and has not 
specifically adjudicated this claim.  This matter is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision.  

2.  In a February 1999 decision, the RO denied service 
connection for a disability manifested by memory loss (on a 
direct basis).  Following receipt of notification of the 
decision, the veteran did not initiate a timely appeal of the 
denial.   
 
3.  The evidence received since the RO's February 1999 denial 
of service connection for a disability manifested by memory 
loss (on a direct basis) is material and raises a reasonable 
possibility of substantiating the claim for service 
connection for such a disorder.  

4.  The veteran did not exhibit a disability manifested by 
memory loss in service, and such a disorder is not otherwise 
associated with his active duty.


CONCLUSIONS OF LAW

1.  The RO's February 1999 denial of service connection for a 
disability manifested by memory loss (on a direct basis) is 
final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  The evidence received since the RO's February 1999 
determination is new and material, and the claim for service 
connection for a disability manifested by memory loss (on a 
direct basis) is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  

3.  A disability manifested by memory loss was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of 
information, and medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

By a letter dated in January 2002 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his claim to reopen the previously denied issue of 
entitlement to service connection for a disability manifested 
by memory loss.  In addition, the RO notified the veteran 
that it would make reasonable efforts to help him obtain 
necessary evidence with regard to this claim but that he must 
provide enough information so that the agency could request 
the relevant records.  The RO also asked the veteran to 
inform the agency of "any additional information or evidence 
that . . . [he] want[ed] . . . [the agency] to try to get for 
. . . [him]."  

The January 2002 letter was furnished to the veteran prior to 
the initial denial of his claim in June 2002 with regard to 
the new and material issue.  Thus, the timing of the VCAA 
notification provisions was met.  See, Pelegrini v. Principi, 
18 Vet. App. 112 (2004) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (which hold that VCAA notice should be 
provided to a claimant before the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ)).  

As the Board will discuss in the following decision, the 
veteran's claim to reopen the previously denied issue of 
entitlement to service connection for a disability manifested 
by memory loss is being granted.  However, the competent 
evidence of record does not support the de novo claim for 
service connection for such a disability.  

A letter issued to the veteran in December 2003 satisfies the 
VCAA notification requirements for the de novo issue.  
Specifically, in the December 2003 letter (as well as the 
August 2003 statement of the case (SOC) and the February 2004 
supplemental statement of the case (SSOC)), the RO informed 
the veteran of the type of evidence necessary to support a de 
novo claim for service connection.  The December 2003 letter 
in particular also notified the veteran that the RO would 
make reasonable efforts to help him obtain necessary evidence 
but that he must provide enough information so that the 
agency could request the relevant records.  That document 
also informed the veteran of his opportunity to submit 
"additional information or evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

As the Board has discussed in the Introduction portion of 
this decision, in the August 2003 SOC, the RO granted the 
veteran's claim to reopen the previously denied issue of 
entitlement to service connection for a disability manifested 
by memory loss but denied the underlying de novo claim.  The 
December 2003 letter was issued after the August 2003 initial 
denial of the de novo claim for service connection.  However, 
the veteran was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that this underlying service connection 
claim must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to both service 
connection issues on appeal, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  Because each of the four content requirements of 
VCAA notification has been met in the present case, any error 
in not providing a single notice to the veteran covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  At no time during the current appeal has the veteran 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In regard to the substantive duty to assist, the Board 
concludes that, as discussed below, the duty to assist 
provisions of the VCAA have been met with respect to the 
service connection claim on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  

The Social Security Administration (SSA) determined that the 
veteran became disabled beginning on June 8, 1986.  
Subsequently, in 1998, the SSA informed the veteran that 
additional medical records demonstrated that his condition 
had improved and that he was able to work, effective in June 
1998.  At the April 2005 personal hearing, the veteran 
testified that he is "in social security."  2005 T. at 10.  
Copies of the favorable 1986 decision (and any subsequent 
favorable determination), as well as the medical records used 
in support of the grant(s), are not included in the claims 
folder.  Importantly, however, the basis of the SSA's 
determination of the veteran's inability to work has been his 
back disability.  The veteran had sustained a work-related 
injury to his back in June 1986 and underwent surgery on his 
back in January 1987.  See, e.g., 2005 T. at 10.  The claims 
folder contains no evidence that the veteran was awarded SSA 
disability benefits, at any time, due to a disability 
manifested by memory loss.  Consequently, the Board concludes 
that a remand to obtain the June 1986 favorable SSA decision 
(and any subsequent favorable determination), as well as 
supporting medical records, is not necessary.  

Following the issuance of the SSOC in February 2004, 
additional medical records were received at the RO pursuant 
to the veteran's claims for service connection for PTSD, 
diabetes mellitus (including impaired vision), a skin 
disorder characterized as acne vulgaris, and chloracne.  Most 
of these additional reports reflect treatment for a 
psychiatric condition (characterized as anxiety, depression, 
and PTSD and manifested by stress and homicidal ideation), 
diabetes mellitus, impaired vision, eczema, chronic low back 
pain, hypertension, cervicalgia, gastroesophageal reflux 
disease, tendonitis of the right shoulder, which are 
unrelated to the claimed disability on appeal.  Some records 
include the veteran's reports of having sustained a closed 
head injury in service and subsequently experiencing memory 
problems.  Although some treating physicians acknowledged the 
veteran's current memory impairment, none of the doctors 
provided an etiology opinion regarding this pathology.  
Further, an April 2004 VA examiner who had reviewed the 
veteran's claims folder referenced the veteran's cognitive 
function as well as his alcohol and cannabis use "from at 
least 1998."  Any inference of an association between the 
veteran's cognitive impairment and his alcohol and cannabis 
use is duplicative of a June 2002 medical opinion previously 
considered by the RO.  

As the additional medical records received after the issuance 
of the SSOC in February 2004 either reflect treatment for 
disorders unrelated to the claimed disability on appeal, note 
evaluations of the veteran's memory impairment without 
addressing the question of the etiology of this condition, or 
provide duplicative evidence (e.g., an inference of a 
relationship between the veteran's memory problems and his 
alcohol and cannabis use) which was previously considered by 
the RO, the Board must conclude that the reports are not 
pertinent to the de novo claim for service connection for a 
disability manifested by memory loss.  Consequently, a remand 
to accord the RO an opportunity to readjudicate the de novo 
issue with consideration of these reports (and with the 
issuance of an additional SSOC upon a continued denial of the 
claim) is not necessary.  See, 38 C.F.R. § 19.31(a) & (b)(1) 
(2005).  

The veteran has also been accorded a pertinent VA 
examination.  In the substantive appeal which was received at 
the RO in August 2003, as well as at the April 2005 personal 
hearing, the veteran asserted that this examination was 
inadequate because it was cursory.  See, 2005 T. at 3.  
According to the report of the June 2002 VA brain and spinal 
cord examination, the examiner considered the evidence 
contained in the veteran's claims folder, interviewed the 
veteran, and conducted a thorough and complete neurological 
evaluation.  As such, the Board finds that a remand to accord 
the veteran's another relevant VA examination is not 
necessary.  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in his claim for service 
connection for a disability manifested by memory loss.  The 
Board will proceed, therefore, to adjudicate this issue based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

According to the relevant evidence available at the time of 
the February 1999 decision, service medical records indicated 
that the veteran sustained lacerations over his right eye and 
right zygoma when he was struck with a night stick in May 
1970.  He retained consciousness.  Treatment included 
suturing of the lacerations.  An examination conducted on the 
following day demonstrated swelling and discoloration of the 
right eyelid but alertness and orientation to time and place 
and no localizing neurological signs.  Impressions included 
resolved intoxication as well as lacerations above and below 
the right eye.  

However, service medical records, including the August 1971 
separation examination, were entirely negative for complaints 
of, treatment for, or findings of a disability manifested by 
memory loss.  Post-service medical records were also entirely 
negative for findings of a disability manifested by memory 
loss.  

In February 1999, the RO considered these in-service, and 
post-service, medical records and determined that they did 
not provide competent evidence of a diagnosed disability 
manifested by memory loss which was associated with the 
veteran's active military duty.  Consequently, the RO denied 
service connection for a disability manifested by memory loss 
(on a direct basis).  Approximately one month later in March 
1999, the RO notified the veteran of the decision.  

Following receipt of notification of the February 1999 
decision, the veteran did not initiate an appeal of the 
denial of his service connection claim.  Consequently, the 
RO's February 1999 denial of service connection for a 
disability manifested by memory loss (on a direct basis) is 
final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2005).  The 
regulation regarding new and material evidence was amended.  
See 38 C.F.R. § 3.156(a) (2005).  The amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen finally decided 
issues which were received on or after August 29, 2001.  The 
veteran's request to reopen his claim for service connection 
for a disability manifested by memory loss (on a direct 
basis) in the present case was filed in January 2002.  
Therefore, the amended regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  See 
also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  
In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the February 1999 rating action, there was no 
competent evidence of a diagnosed disability manifested by 
memory loss.  The additional records received since that 
prior decision now includes competent evidence of such a 
diagnosed disability.  Specifically, a VA brain and spinal 
cord examination conducted in June 2002 demonstrated some 
memory impairment.  The examiner provided an impression of 
impaired mental status, to include cognitive dysfunction and 
memory impairment.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosis of a disability 
characterized by memory loss has been presented.  The Board 
must conclude, therefore, that the additional evidence 
received since the prior final denial of the service 
connection for a disability manifested by memory loss (on a 
direct basis) in February 1999 raises a reasonable 
possibility of substantiating the issue.  See, 38 C.F.R. 
§ 3.156(a) (2005).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for a disability manifested by 
memory loss (on a direct basis).  See, 38 U.S.C.A. § 5108 & 
38 C.F.R. § 3.156(a) (2005).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a disability manifested by memory loss (on a 
direct basis) has been received, the Board must now address 
the de novo issue of entitlement to service connection for a 
disability manifested by memory loss (on a direct basis).  In 
this regard, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Throughout the current appeal, the veteran has asserted that, 
immediately after being hit in his head when leaving a bar 
during service, he began to experience memory problems.  See, 
e.g., 2005 T. at 5, 12.  See also, November 2003 hearing 
transcript (T.) at 2, 5-7.  In support of these contentions, 
the veteran has submitted copies of two lay statements in 
which his friends attest to his current memory impairment.  

Significantly, however, competent evidence of record does not 
support the veteran's contentions.  As the Board has 
previously discussed in this decision, service medical 
records are negative for complaints of, treatment for, or 
findings of a disability manifested by memory loss.  

Although the June 2002 VA brain and spinal cord examination 
includes findings of some memory impairment and a diagnosis 
of impaired mental status (to include cognitive dysfunction 
and memory impairment), the examiner who conducted the 
evaluation determined that this disorder is not related to 
the in-service head injury.  The examiner had the opportunity 
to review the veteran's claims folder, interview the veteran, 
and conduct a neurological evaluation.  Thereafter, the 
examiner determined that "[t]here is insufficient evidence 
to conclude that the . . . [veteran's] single episode of head 
trauma has caused his cognitive dysfunction."  Rather, the 
examiner referenced the veteran's history of frequent alcohol 
and marijuana use (which at times approach daily 
utilization), his chronic opioid dependency, and the relative 
lack of severity of the head injury.  In particular, the 
examiner noted that the veteran did not experience prolonged 
unconsciousness, a skull fracture, or intercerebral 
hemorrhage; did not go into a coma; and did not require 
surgery after the in-service head injury.  Significantly, the 
claims folder contains no competent evidence refuting this VA 
examiner's opinion.  

The Board must conclude, therefore, that preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability manifested by memory loss.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a 
disability manifested by memory loss (on a direct basis), the 
appeal is granted to this extent only.  

Service connection for a disability manifested by memory loss 
(on a direct basis) is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


